     Case 2:20-cv-01322-KJM-DMC Document 20 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLYDE DAVID CARTER,                                No. 2:20-CV-1322-KJM-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    B. COX,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Defendant’s unopposed motion, ECF No. 18, for a

19   stay of proceedings.

20                  This action proceeds on Plaintiff’s original complaint alleging excessive force by

21   Defendant Cox, a correctional officer, arising from an incident at High Desert State Prison on

22   August 29, 2019. See ECF No. 1. The Court has determined the matter appropriate for service,

23   see ECF No. 10, and Defendant has fled an answer, see ECF No. 19. In his motion for a stay of

24   proceedings, Defendant advises the Court that Plaintiff is currently being prosecuted in the

25   Lassen County Superior Court on criminal charges of battery on a peace officer stemming from

26   the August 29, 2019, incident. See ECF No. 18-3, ps. 7-10. Defendant seeks a stay of the current

27   action pending resolution of the criminal action in state court, arguing that the current action will

28   be barred if Plaintiff is convicted. See ECF No. 18.
                                                        1
     Case 2:20-cv-01322-KJM-DMC Document 20 Filed 08/19/21 Page 2 of 2


 1                  Where a § 1983 action seeking monetary damages or declaratory relief alleges

 2   constitutional violations which would necessarily imply the invalidity of a criminal conviction or

 3   sentence, or the result of a prison disciplinary hearing resulting in imposition of a sanction

 4   affecting the overall length of confinement, such a claim is not cognizable under § 1983 unless

 5   the conviction or sentence has first been invalidated on appeal, by habeas petition, or through

 6   some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-84 (1994). As Defendant

 7   notes, Plaintiff’s conviction in the Lassen County Superior Court criminal action would require a

 8   finding that the level of force used by Cox was warranted by Plaintiff’s conduct. See

 9   Cunningham v. Gates, 312 F.3d 1148, 1154-55 (9th Cir. 2002, as amended Jan. 14, 2003), cert.

10   denied, 538 U.S. 960 (2003). Success on the merits of this case, in which Plaintiff alleges

11   excessive force, would necessarily invalidate any findings resulting in conviction in the state

12   court criminal action. See id. Thus, if Plaintiff is convicted, the current action would be barred

13   under Heck.

14                  Given the pendency of the state court criminal action arising from the same

15   incident giving rise to Plaintiff’s civil rights claim, the Court finds a stay of proceedings is

16   appropriate until the state court criminal action is resolved. See Wallace v. Kato, 127 S.Ct. 1091

17   (2007); Younger v. Harris, 401 U.S. 37 (1971).

18                  Accordingly, IT IS HEREBY ORDERED that:

19                  1.      Defendant’s unopposed motion for a stay of proceedings, ECF No. 18, is

20   granted;
21                  2.      This action is stayed pending completion of criminal proceedings in the

22   Lassen County Superior Court, case no. CC037548; and

23                  3.      Defendant shall file a report advising the Court of the status of the

24   referenced state court action within 60 days of the date of this order, and every 60 days thereafter,

25   until the state court action is concluded.

26   Dated: August 18, 2021
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         2
